Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 

Claims 30-31, 35-43, 45-47, 49-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54, 63, 68-75 of copending Application No.16/768,541. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 30-31, 35-43, 45-47, 49-52 in the application merely defines an obvious variation of a print component and the memory circuit disclosed and claimed  (see the correlation below) in the copending Application 16/768,541.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

30
31
35
36
37
38
39
40
41
42
43
45

47
49
50
51
52

63
68
69
73
70
71
72
54
74
63
68

73
71
72
54
75



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 30-31, 35-43, 45-52 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record to WO 2019/009904 in view of prior art of record to KR 2018/0005525.
 WO 2019/009904 discloses the following claimed subject matter:
Re-claim 30, 42, 52, a print component comprising: a plurality of fluidic ejection die (220, 222), each including: an array of fluid actuators (206); and an array of memory elements (210),  each memory element a data bit having a bit value represents data associated with the print component; a plurality of I/O pads to connect to a plurality of signal paths communicating operating signals for operating the print component, including a separate data pad (in parallel) for each fluidic ejection die and the pad shared 
a controllable selector (504, ¶ [0068], [0069]) connected in line with one of the signal paths via the I/O pads, the selector controllable to disconnect the corresponding signal path to the print component;
a memory component (304) to store memory values associated with the print component; and a control circuit (see transistors circuit 504, 522), in response to a sequence of operating signals received by the I/O pads representing a memory read (¶ [0069]-[0076]).

Re-claim 37, 47, wherein the memory values of the memory circuit to supplement the array of memory elements. (See WO 2019/009904; ¶ [0074])

Re-claim 38, wherein the memory component and control circuit being on a same die. (See WO 2019/009904; claim 14)

Re-claim 39, 49, wherein the memory component comprising and array of memory cells storing the memory values. (See WO 2019/009904; ¶ [0074])

Re-claim 41, 51, wherein the memory circuit coupled to the I/0 pads in parallel with the fluidic ejection circuit. (see fire line, data address lines described in (See WO 2019/009904; ¶ [0049], claim 1, fig.6; see also claim 30 rejection as stated above)

an analog pad and it provides an analog signal to the analog pad to provide an analog electrical value at the analog pad representing stored memory values selected by the memory read.
KR 2018/0005525 discloses the memory array (SRAM 100) comprising an I/O pad (500) includes an analog sense pad and providing an analog signal to the analog pad to provide an analog electrical value at the analog pad representing stored memory values selected by the memory read (see ¶ [0048]-[0056], abstract; claims). 
Since both WO 2019/009904 and KR 2018/0005525  are in the same field of endeavor of reading/writing modified data into local memory cell, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the analog signal to the analog pad  as taught by KR 2018/0005525 for the purpose of allowing analog to be written to and read from the SRAM, without the need for additional ADCs and DACs, thereby to reduce the energy consumed by the conversion process. (¶ [0086], [0088])
KR 2018/0005525 further discloses:
Re-claim 31, 43, wherein in response to a sequence of operating signals on the I/O pads representing a memory write, the control circuit to update the stored memory values identified by the memory write. (See KR 2018/0005525; ¶ [0048]-[0069])

Re-claim 35, 45, wherein the analog pad being an analog sense pad. (See KR 2018/0005525; ¶ [0048]-[0069])

Re-claim 36, 46, wherein the analog pad connected to an analog sense circuit. (See KR 2018/0005525; ¶ [0048]-[0069])



Re-claim 48, since the SRAM (fig.1) in KR 2018/0005525 is more particularly an Analog-to-digital interface structure, it is clearly that the fluid device can be built separately from its structure.

Response to Amendment








Applicant's Amendment filed December 20, 2021 has been entered and carefully considered.	Applicants’ arguments with respect to new issues that presented in the newly amended claims  have been considered as noted in the above new grounds of rejection.	
	In view of the foregoing reasons, the examiner asserts that all limitations have been properly evaluated and that the rejection as applied remains proper.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	
	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853